Citation Nr: 1643418	
Decision Date: 11/15/16    Archive Date: 12/01/16

DOCKET NO.  15-10 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a vision disorder.

2.  Entitlement to service connection for chronic obstructive pulmonary disorder (COPD), to include as due to the Veteran's service-connected asbestosis pleural plaques.

3.  Entitlement to an initial compensable rating for asbestosis pleural plaques.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from January 1959 to September 1989.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

Of note, at the time of the February 2014 rating, the Veteran's service-connected lung disability was characterized as "pleural plaques."  Since that time, to more accurately demonstrate the Veteran's current diagnosis, the RO has changed the characterization of the disability in question to "asbestosis pleural plaques" as described above.

The Veteran submitted additional evidence following the promulgation of the February 2015 statement of the case issued in.  Waiver of RO consideration of the additional evidence is presumed given the date of the Veteran's substantive appeal.  See 38 U.S.C.A. § 7105(e) (West 2014).

The issues of entitlement to service connection for chronic obstructive pulmonary disorder (COPD), to include as due to the Veteran's service connected asbestosis pleural plaques, and entitlement to an initial compensable rating for asbestosis pleural plaques are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDING OF FACT

The Veteran complaints of blurred vision are due to a refractive error and he did not incur an additional disability due to aggravation by a super-imposed injury during active duty service, nor is an additional eye disability related to service.


CONCLUSION OF LAW

A chronic eye disability was not incurred in or aggravated by active duty service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303 (c), 4.9.


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has certain duties to notify and assist a veteran in the substantiation of a claim. VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b).  A letter in compliance with the duty to notify was sent to the Veteran in September 2013.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159 (c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159 (c)(1). VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159 (c)(4).

In this case, VA has obtained all records of treatment reported by the Veteran, including service treatment records and records of VA and private treatment.  The Board notes that the Veteran has not been afforded a VA examination to determine the nature and etiology of his eye disorder.  A VA examination or opinion is deemed necessary only if the evidence of record (a) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; (b) establishes that the Veteran suffered an event, injury, or disease in service; (c) indicates that the claimed disability or symptoms may be associated with the Veteran's service or other service- connected disability, and (d) does not contain sufficient medical evidence for VA to make a decision on the claim. See 38 U.S.C.A. § 5103A  (West 2014); 38 C.F.R. § 3.159; McClendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the requirement to examine the Veteran is not triggered as the evidence of record does not meet these initial evidentiary thresholds as the preponderance of the evidence weighs against a finding of a disability for the purpose of compensation in service and there is no competent evidence otherwise suggesting a relationship between a present eye disability and his military service.

For the above reasons, the Board finds that VA has complied with the duties to notify and assist the Veteran. 

Service Connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372   (Fed.Cir.2007). 

When a chronic disease is shown in service sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303 (b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity. Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303 (b) is limited to a chronic disease listed at 38 C.F.R. § 3.309 (a)). 

For purposes of entitlement to benefits, the law provides that refractive errors of the eyes are developmental defects and not disease or injury within the meaning of applicable legislation.  38 C.F.R. §§ 3.303 (c), 4.9.  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303 (c), 4.9.  Thus, VA regulations specifically prohibit service connection for refractory errors of the eyes unless such defect was subjected to a superimposed disease or injury creating additional disability.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

Service records include an April 1959 waiver of physical defect for appointment in the Reserve of the U.S. Navy for defective visual acuity of the right eye which was 20/70 and correctable to 20/20.  

Service treatment records and reports of medical examination demonstrate that the Veteran complained of blurry vision and decreased visual acuity.  These include an April 1961 report of medical examination which demonstrated defective visual acuity bilaterally which was corrected by glasses.  An April 1978 treatment record noted vision of 20/200.  A January 1985 service treatment record includes a report of 20/100 uncorrected vision bilaterally.  In a June 1989 treatment note, uncorrected visual acuity was 20/200 in both eyes.  A July 1989 report of medical examination for retirement demonstrates uncorrected visual acuity of 20/200.

In an October 2014 statement, the Veteran indicated that he believed service connection for his vision loss was warranted because he experienced a drastic and dramatic change in vision while on active duty.  

Post service treatment records include treatment records from Dr. M.C. which demonstrate complaints of blurry vision.  Included in these treatment records is a treatment note wherein the Veteran is shown to have undergone surgery for right eye cataract in December 2007.  A March 2008 treatment note includes the Veteran's complaints of blurry vision with glasses which began after cataract surgery.  A right eye opacified capsule was found.  The Veteran is shown to have reported teary eyes and blurry vision in March 2009.  A September 2009 treatment note reported bilateral epiretinal membrane.  The Veteran was diagnosed with dry eye syndrome, dermatochalasis and an opacified capsule.  The Veteran underwent a bilateral upper lid blepharoplasty to treat visually significant dermatochalasis in January 2010.  An August 2012 treatment record demonstrated glaucoma which did not affect vision.  

Initially, refractive error is a condition which is not a disease or injury within the meaning of the applicable legislation unless the evidence demonstrates that Veteran's refractory errors of the eyes were subject to a superimposed injury creating additional disability.  38 C.F.R. §§ 3.303 (c), 4.9.  Here, the evidence does not reflect that the Veteran's refractory errors of the eyes were subject to a superimposed injury creating additional disability.  

The Board has given consideration to the lay contentions of the Veteran that the increased severity of his vision loss is proof of a disability.  While he is competent to relay his recollections of what occurred during service and his eye symptoms, he does not have the medical expertise to diagnose his disabilities and opine on any etiological relationship between an eye disorder and service.  Nor is the Veteran shown to have the medical expertise to determine that his loss of visual acuity was not due to its natural progression.  The Board finds it significant that the Veteran's visual loss is not attributed to any superimposed injury or additional disability during in-service treatment.  

Moreover, while the Veteran is shown to have additional eye disabilities at present, the Veteran's service treatment records do not note any chronic eye disability beyond refractory error.  Nor is a competent nexus shown between the Veteran's service and any other eye disability.  There is no competent medical evidence which demonstrates that any compensable eye disability was incurred in, or due to service.

The evidence of record does not support a finding that the Veteran's refractive error was subject to a superimposed injury or disease during service nor that the Veteran has an eye disability which is related to service.

Therefore, the Veteran's claim for vision loss must be denied.


ORDER

Entitlement to service connection for a vision disorder is denied.


REMAND

In January 2014, the Veteran was afforded a VA examination in order to determine the etiology of his chronic obstructive pulmonary disorder (COPD).  The VA examiner noted that the Veteran had two diagnosed pulmonary conditions, COPD and pleural plaques due to asbestos exposure.  Following the examination and clinical testing, the VA examiner found that COPD was not caused by asbestos exposure and was likely due to his history of smoking.  The examiner stated "asbestos exposure does not cause COPD."  In a February 2014 addendum to that opinion, the examiner stated that chronic obstructive pulmonary disease was almost always due to tobacco.  The examiner stated that the Veteran's obstructive defect was due to chronic obstructive pulmonary disease, and not pleural plaques.  

Following the VA examination, in March 2014, the Veteran submitted an internet article which stated that COPD could be a complication of asbestosis.  Additionally, in October 2014, the Veteran submitted a letter from his allergist, Dr. B.P. who stated his belief that the Veteran has had long standing COPD beginning in the 1980s which has progressed over the years.  

A new VA examination should be scheduled to reconcile the conflicting evidence above.  Moreover, as the disability rating for asbestosis pleural plaques may be affected by new findings regarding the Veteran's COPD claim, the examiner should conduct the necessary tests to determine the current severity of that disability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by a pulmonologist in order to determine the etiology of the Veteran's COPD and the current severity of his asbestosis. 

The claims folder, including a copy of this REMAND, must be provided to the examiner for review of pertinent documents therein, and the examination report should reflect such review was accomplished.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the examination report.  The examiner is requested to provide an opinion regarding the following:

a. Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's COPD had its clinical onset during service or otherwise is related to an event or incident of service?

b. Whether the Veteran's COPD is at least as likely as not (probability of at least 50 percent), due to or permanently aggravated by asbestosis.

The examiner should comment upon the article submitted in March 2014 which notes a possible relationship between COPD and asbestosis and the October 2014 findings of Dr. B.P..

The examiner should comment upon prior VA examination of record.

c.  Determine the current level of impairment from the service-connected pleural plaque condition.  The examiner should detail the symptoms, and severity thereof, of the service-connected pleural plaque condition.  In providing the above evaluation and opinion, the examiner should distinguish (to the extent possible) the symptoms that are attributable to the Veteran's pleural plaque condition from those symptoms that are attributable to chronic obstructive pulmonary disease (COPD).

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resorting to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  After completion of the foregoing, adjudicate all
 pending claims.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative with a supplemental statement of the case and afford him the appropriate time period for response.  Then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


